PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/099,909
Filing Date: 15 April 2016
Appellant(s): Attawia et al.



__________________
Kathryn L. Hester
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 September 2020 appealing from the Office action mailed 1 November 2019 (Final rejection).
11/1/2019 (final office action) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NOTE: Restriction requirement is dated February 3, 2017 (and not February 23, 2017 as stated on page 1, Status of Claims; and page 2, para 1).

(1) Grounds of Rejection to be reviewed on Appeal
1.   Claims 4-7 and 13-20 were finally rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over McKay et al US Patent 8,333,697, dated 12/18/2012 in view of Collins et al, US 
Patent 8,337,557, dated 12/25/2012; and
2.   Claims 4-7 and 13-20 were finally rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over McKay et al (2012) in view of Attawia et al (USPGPB 20070282300, filed 6/5/2006).

NOTE: The above rejections have however, not been contested in the present Appeal Brief. In the Grounds of rejection to be reviewed on Appeal (Section VI of the Brief, page 7), Appellant states that the claims were finally rejected (in the final Office Action dated 11/1/2019). Appellant adds that the claims were also rejected in previous Office Actions (dated 2/13/2019, 3/14/2018, and 8/16/2017). Appellant does not argue the merits of said prior art references, or the prima facie obviousness based on facts derived from the combined teachings of the references. Appellant primarily argues the validity of the priority claim, asserting that since claims 4-7 and 13-20 have “full written description and enablement support under 35 U.S.C. § 112” in all applications listed for priority claim, the 103 rejections are moot as the cited references are not prior art (page 8, para 2 of Appeal Brief).  As will be shown below, the invention as claimed was not described in the prior-filed applications and thus are not 

 (2) Response to Argument
A. Each of the priority applications provides adequate support and enablement under 35 U.S.C. § 112 for claims 4-7 and 13-20.
Appellant’s arguments:
	In part (A) of the Appeal Brief, Appellant argues that all priority applications (14/220,273, 12/291,378, 11/881,926, 10/456,948, (and provisional application 60/470,098)) are straight continuation or divisional, hence the instant specification should at least have the benefit of 6 June 2003, and further entitled to the filing date of ‘098 provisional application, which is 13 May 2003. Appellant traverses Examiner’s contention that the instant specification and said prior applications do not provide sufficient support for the presently claimed limitations of “a quantified value … based upon the review of the MRI”, “an elongate element” and “a sensing element”. Appellant’s specific arguments for each of the limitations are set forth below.
Quantified value for a factor associated with DDD for the selected tissue based upon the review of the MRI: In the paragraph spanning pages 10 and 11, Appellant asserts support for “a quantified value for a factor associated with DDD for the selected tissue based upon the review of the MRI”, by pointing to several paragraphs in the instant application. Appellant states that paragraphs 00125-00127 and 00139 “disclose performing a non-invasive diagnostic test (and explicitly disclose an MRI as one non-limiting example of such a type of test) to assign a value for a factor associated with DDD”. Appellant continues that the specification (stated paragraphs) also teaches DDD associated factors, steps to determine levels of exemplary said factors using a diagnostic test, and comparing said levels 
Elongate element: On pages 11 and 12 of the Brief, Appellant asserts that paragraphs 0095, 00141-00143, 00145 of instant specification and corresponding portions of the prior applications provide support for the claim limitation “elongate element”. In paragraph 2 of page 11, Appellant describes an example of the limitation by pointing to paragraph 00141 of the specification, which states, “the clinician punctures the skin of the patient … and advances the needle through…outer edge of the intervertebral disc”. Appellant emphasizes that an elongate element, for example a needle, would be understood by a person of ordinary skill in the art as something “that is longer than it is wide”, that the limitation is an art appreciated terminology in surgical or spinal surgical fields, and that such elements can include needle, K-wire, obturator, dilator, or a device with an elongated shape. Appellant argues the aspect of written description, emphasizing that this should be applied in “context of the particular invention and the state of the knowledge”, and the person of ordinary skill in the art would understand the possession of the full scope and breadth of the claimed “elongate element”, “even if every nuance” of the term is not explicitly described in the specification, or is not in ipsis verbis to be sufficient. Appellant concludes that as needles are an example of an elongate element that can advance through tissues as claimed, and as elongate elements are known and conventional to persons of ordinary skill in the art, the inventor would be understood to be in possession of said elements at the time of filing of stated priority applications. Appellant therefore, submits that the claimed elongate element limitation should get benefit to a minimum of the date of 6 June 2003.
	Sensing element: Pages 13-15 present Appellant’s arguments with respect to support for a “sensing element” in the instant specification as well as in the priority applications. Appellant argues that based upon conventional knowledge and the examples in the specification (provided on page 13 of the Brief), it would “constitute a sufficient description of representative number of species to satisfy the written description and enablement requirements for the claimed genus of sensing elements” (page 13, last para of Brief). Providing statements from MPEP, Appellant asserts that a single species, a 
In paragraphs 1 and 2 of page 16, Appellant concludes that even though “the genera of “elongate element” and “sensing element” may not be explicitly disclosed in the parent applications as filed, a representative number of species that inherently perform the functions are disclosed”. Appellant therefore, submits that the current claims are fully described and enabled in the parent applications, and “dates back, at a minimum, to June 6, 2003”.

Examiner’s Response to Appellant’s arguments:
	Appellant’s arguments are fully considered however, are not found to be persuasive. Appellant’s arguments will be addressed in the following paragraphs.
	Quantified value for a factor associated with DDD for the selected tissue based upon the review 
	of the MRI:  Appellant’s assertion of support for the limitation “a quantified value…MRI”, is fully considered, however, is not found to be persuasive. Please note that instant independent claims 4, 14 and 18 recite the method comprising the first step of reviewing an MRI, followed by the second step of assigning a quantified value for a DDD associated factor based upon MRI review (emphasis added). From said claims, it is construed that MRI forms the basis for assigning a quantified value for a DDD associated factor. While paragraph 00126 of the instant specification is the only one expressly teaching “MRI” as one non-limiting example comprising a diagnostic test, paragraph 00127 states that the discogram (apparently from MRI) would be the first test for identifying the disc/s that are responsible for the back pain of the patient, followed by invasive or non-invasive tests to quantify or obtain a “quantified value for a factor associated with DDD”. The instant specification or its prior applications do not have support for “assigning a quantified value” simply “based upon the review of the MRI”, rather indicates further invasive or non-invasive testing of levels of factors in the degenerating disc.
	Based upon the broadest reasonable interpretation of the specification paragraphs cited by Appellant, the disclosure therein seemingly teach that MRI (e.g. discogram) is simply a diagnostic test 

Elongate Element: Appellant’s remarks are fully considered, however are not found to be persuasive. Appellant argues that the specification (paragraph 00141) exemplifies the use of a needle for puncturing the skin and advancing to tissues. Appellant avers that a person of ordinary skill in the art would therefore, understand an elongate element as a known terminology in surgery. Although a needle can be an elongate element based upon its structure and function association as instantly claimed, the genus of elongate elements is not commensurate in scope with what is recited in the instant claims. While Appellant is right in asserting that what is known to an ordinarily skilled artisan in the field need not be disclosed (page 12 of Brief), Appellant has broadened the scope of the subject matter of the application in the claims that does not have adequate support in the application family history. The recitation of generic terms in the claims when only one or two embodiments are taught in the specification(s) as originally filed do not permit one of ordinary skill in the art to recognize that Appellant was in possession of the entire genus which is now claimed, but was not heretofore captured in the prior disclosures. For example, the genus of the recited “elongate elements” can also be envisaged as a catheter or an imaging scope, which can be advanced through the skin puncture into the selected tissue, which are understood to be longer than being wide, and which are known elements 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed [MPEP 2163(3)(a)(ii)].
Appellant’s statement that the description need not be in ipsis verbis for meeting the written description and enablement requirements is acknowledged, however, based upon the foregoing analysis, sufficient information must be provided to show that the inventor had possession of the invention as claimed. The instant specification as well as the priority applications in the lineage only contemplated one species of elongate element, viz. needle, however, there was no evidence in said disclosures for contemplating a more generic elongate element in the method as claimed. An original claim may lack written description support when ‘a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated’. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc) [MPEP 2163.03(V)]. 
While the stated limitation is present in the original claims of instant ‘909 application, the term is neither recited in the original claims, nor taught in the specification of the prior dated applications, which the instant application claims benefit from. As said limitation is not disclosed in the instant specification 

Sensing element: Appellant’s arguments are fully considered, however, are not found to be persuasive. The recited term “sensing element” is not described in the instant specification or any of the priority applications. Appellant alleges support of the term by pointing to “compounds that function as “sensing elements” taught in paragraphs 00127, 00129 and 00139 of the instant specification. However, these paragraphs teach the use of compounds as diagnostic tools for the quantification of proinflammatory cytokines in the patient. In instant claims 4, 14 and 18, since the ‘diagnosis’ of the patient to be treated is apparently performed in the first three steps – reviewing MRI, assigning a quantified value for a factor, comparing the value against a pre-determined value; and the sensing element is only used in the subsequent treatment steps, a compound (having a diagnostic function) as an alleged species of sensing element is not commensurate with the method as instantly claimed (emphasis added). 
The person of ordinary skill in the art would comprehend a “sensing element” as 
any device that receives a signal or stimulus (as heat or pressure or light or motion etc.) and responds to it in a distinctive manner (<https://www.thefreedictionary.com/sensing+element>, one page, downloaded on 2/26/2021; see highlighted). In response to a previous Office Action, Appellant had stated that a sensing element is a conventional term of art in spinal surgical field, which includes force, tactile, optical, neuromonitoring sensors, etc. (page 9, paragraph 1 of 7.11.2019 Remarks). In the same response a sensing element was defined as an element that senses the selected tissue for determining the approach of the elongate element to a delivery site for administration of the therapeutic agent. Paragraph 0074 of instant specification teaches a “biosensor” for use in sustained release device. The “sensing element” can also comprise a label for that matter. Appellant’s arguments showing support in the disclosure for a representative number of sensing element species is therefore, not adequate to represent the entire genus of such elements as claimed. Considering the variety of AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation."
While the stated limitation is present in the original claims of instant ‘909 application, the term is neither recited in the original claims, nor taught in the specification of the prior dated applications, which the instant application claims benefit from. As said limitation is not disclosed in the instant specification or any of prior filed applications, independent claims 4, 14, 18 and dependent claims 5-7, 13, 15-17, 19-20, get the benefit of the effective filing date of the instant application, i.e. 15 April 2016.

	Appellant’s concluding paragraphs on page 16, reiterating support for the claimed limitations -  quantified value for a factor associated with DDD for the selected tissue based upon the review 
of the MRI, and the genera of “elongate element” and “sensing element”, is not found to be persuasive for supra presented analysis. The failure to meet the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. [MPEP 2163.05].
As such, independent claims 4, 14 and 18 do not get the benefit of the filing dates of prior applications in the family. Since dependent claims shall be construed to include all the limitations of the independent claim, and because claims 5-7, 13, 15-17, and 19-20 depend from claims 4, 14 and 18, 

B. 	Claim 4-7 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKay et al US Patent 8,333,697, dated 12/18/2012 in view of Collins et al, US Patent 8337557, dated 12/25/2012. 
	   McKay et al teach methods of detecting degenerative disc disease (col 2, line 64 to col 3, line 6) using MRIs as an imaging modality (col 3, lines 20-23; col 4, lines 55-58), wherein a sign of disc degeneration is a loss of the T2 weighted signal on an MRI, indicating a loss of hydration of the nuclear tissue (column 6, lines 42-44). McKay et al also teach evaluation of different markers of degeneration by MRI (factor associated with DDD) (col 3, lines 20-23) and methods of testing treatment comprising administering a therapeutic to reduce the intensity of the signal (M1) derived from a marker of degeneration inside or adjacent to the intervertebral disc, thereby indicating that the intensity of signal is higher than a predetermined value (normal value of the marker – N) before treatment (col 5, lines 20-41). The reference teaches that treatment comprises administering drugs (col 8, lines 1-3). Even though the reference does not explicitly state the terms “reviewing, assigning and comparing”, the 
reference is clearly performing the recited actions before performing a treatment procedure. Please note that the limitation “quantified value” in the claims is broadly construed to any value determining treatment, as referred to in the instant specification (para 00130, 0139 for example).
	McKay et al do not teach the method of delivery of the therapeutic as instantly claimed.
	Collins et al teach methods and devices for percutaneous direct injection of a biomaterial through the skin, for treatment of degenerative disc disease or DDD (col 12, lines 14-16). The reference teaches injecting the biomaterial into an intradiscal space or disc annulus (abstract; col 1, lines 16-20). Collins et al teach that the docking cannula (72) comprising a needle is introduced to the disc using a guide stylet that extends through and is disposed in the cannula to assist in passing the cannula through the body tissue (inherently including muscle to reach the intervertebral disc as taught in the 
tissue with the sensing element) (col 5, lines 35-38; col 13, lines 56-67; Figure 20), wherein the 
nucleus pulposus is inherently a region that is adjacent to the annulus fibrosus.		
It would have been, therefore, obvious to the person of ordinary skill in the art at the 
time the claimed invention was made to modify the method of diagnosing and determining the requirement for treatment comprising MRI imaging and obtaining relevant values as taught by McKay et al, by following a method of delivering a therapeutic as taught by Collins et al. The person of ordinary skill would have been motivated to follow a method that directly delivers drugs to the disc or nucleus pulposus in DDD, because the steps involve minimum invasion and because intradiscal injection is not prone to “leakage problems”, as with injecting into the spinal space (Collins et al., col 1, lines 16-20; col 2, lines 37-39, 46-49). The person of ordinary skill would have expected reasonable success because effective delivery techniques to intervertebral discs for treating DDD were being continuously upgraded by scientists and medical practitioners, at the time the invention was made.
Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

C.   	Claim 4-7 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable 
over McKay et al (2012) in view of Attawia et al (USPGPB 20070282300, filed 6/5/2006).
NOTE: The rejection is made as Applicant only gets priority to the filing date of the present application (4/15/2016), and because the cited ‘300 PGPB does not belong to the family of the present application. 
		The teachings of McKay et al are set forth above. 
		McKay et al do not teach the method of delivery of the therapeutic as instantly claimed.

		It would have therefore, been obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify the method of diagnosing and determining the requirement for treatment comprising MRI imaging and obtaining relevant values as taught by McKay et al, by following a method of delivering a therapeutic as taught by Attawia et al.  The person of ordinary skill would have been motivated to follow the method of percutaneous intradiscal delivery of drugs as it is simple and safe with a reduced risk of intradiscal infection or discitis (Attawia et al, para 0011, 0013, 0015). The person of ordinary skill would have expected reasonable success because effective delivery techniques to intervertebral discs for treating DDD were being continuously upgraded by scientists and medical practitioners, at the time the invention was made.
         Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Appellant’s arguments:
		As stated on page 3 of this Action, Appellant has not presented arguments against the merits of said prior art references, or the prima facie obviousness based on facts derived from the combined 
Appellant traverses the rejections and attempts to render them moot. Appellant argues that the claims are entitled to the benefit of at least 6/6/2003, as the instant application is a continuation or divisional to the application filed on said date, and therefore, is identical to the prior applications in the family. Appellant asserts that as the cited articles (used in both rejections) have effective filing dates after that of the subject application, none of the references are available as prior art. Appellant therefore, requests reversal of said 103 rejections.
	Applicant’s arguments are fully considered, however, are not persuasive as the presently claimed inventive method is not disclosed in the prior applications in the lineage, as elaborated in response to priority arguments. The applications do not teach the genus of elongate element, sensing element and how these are structurally or functionally associated with the instantly recited method. Additionally, the instant specification or its prior applications do not have support for “assigning a quantified value” simply “based upon the review of the MRI”, rather indicates further invasive or non-invasive testing of levels of factors in degenerating disc. Accordingly, claims 4-7 and 13-20, get the benefit of the effective filing of the instant application, i.e. 15 April 2016, and the cited references are proper prior art. The rejections are therefore, maintained.

	For the above reasons, it is believed that claims 4-7 and 13-20, get the benefit of the effective filing of only the instant application, i.e. 15 April 2016. For similar reasoning, the applied references for obviousness rejection are prior dated, and it is believed that the rejections should be sustained.

Respectfully submitted,

Examiner, Art Unit 1649 
23 February 2021
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.